ACCEPTED
                                                                                                      06-15-00101-cv
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                              12/22/2015 12:40:37 PM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

                                       06-15-00101-CV

RICKY J. SHUGART,                                '                          CourtFILED
                                                                                    of Appeals
                                                                                          IN
                                                                            6th COURT OF APPEALS
    Appellant                                    '                            TEXARKANA, TEXAS
                                                 '                         12/22/2015 12:40:37 PM
VS.                                              '                    Sixth Appellate     District
                                                                                DEBBIE AUTREY
                                                 '                                  Clerk
DAVID THOMPSON, et al                            '
    Appellees                                    '                               State of Texas

          APPELLEE(S)’ RESPONSE IN OPPOSITION TO
   MOTION TO RECOGNIZE POST-JUDGMENT FILINGS, TO WIT:
 MOTION FOR RECONSIDERATION OF DISMISSAL & AFFIDAVIT, AND
              DOCUMENTS MENTIONED THEREIN

TO THE HONORABLE COURT:

       COME NOW Appellee(s) and file this Response in Opposition to

Appellant’s Motion to Recognize Post-Judgment Filing, To Wit: Motion for

Reconsideration of Dismissal & Affidavit, and Documents Mentioned

Therein, in the above entitled action, and would show as follows:

       1.      The undersigned did not receive Appellant’s Motion to

Recognize Post-Judgment Filing, To Wit: Motion for Reconsideration of

Dismissal & Affidavit, and Documents Mentioned Therein until December

21, 2015. Appellees generally respond that they are not waiving any

requirements of the Texas Rules of Civil Procedure or the Texas Rules of

Appellate Procedure. It is unclear exactly what Plaintiff is requesting.


APPELLEES’ RESPONSE IN OPPOSITION TO MOTION TO RECOGNIZE POST-JUDGMENT FILINGS, TO WIT:
MOTION FOR RECONSIDERATION OF DISMISSAL & AFFIDAVIT, AND DOCUMENTS MENTIONED THEREIN -    Page 1
Appellees assert that Appellant’s case was properly dismissed, that Plaintiff

himself dismissed claims and parties1, that Appellant, related to the

pending motion, has failed to follow proper procedures, and that Appellant’s

motion is improper. Further, Appellant’s motion fails to meet the

requirements of TRAP 10.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee(s) pray that

Appellant’s motion be denied.

                                                      Respectfully submitted,

                                                      By: /s/ James C. Tidwell
                                                         James C. Tidwell
                                                         State Bar No. 20020100

                                                      WOLFE, TIDWELL & McCOY, LLP
                                                      320 North Travis Street, Suite 205
                                                      Sherman, Texas 75090
                                                      (903) 868-1933
                                                      (903) 892-2397 FAX

                                                      ATTORNEY FOR APPELLEES




1 See Petitioner’s Motion to Dismiss Action & Claims Charging the Government Unit [Fannin
County Sheriffs’ Department/ Fannin County] Employees in Suit for & Under the Texas Tort
Claims Act with the Unit.

APPELLEES’ RESPONSE IN OPPOSITION TO MOTION TO RECOGNIZE POST-JUDGMENT FILINGS, TO WIT:
MOTION FOR RECONSIDERATION OF DISMISSAL & AFFIDAVIT, AND DOCUMENTS MENTIONED THEREIN -    Page 2
                               CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing Appellee(s)’ Response in Opposition to Motion to Recognize
Post-Judgment Filings, To Wit: Motion for Reconsideration of Dismissal &
Affidavit, and Documents Mentioned Therein was served on Ricky J.
Shugart, Appellant pro se, as follows:

VIA Certified Mail RRR #7015 0640 0007 0073 4147
Ricky J. Shugart
#1917471
1391 FM 3328
Tennessee Colony, TX 75800
(Appellant pro se)

Date: December 22, 2015
                                                       /s/ James C. Tidwell
                                                      James C. Tidwell




APPELLEES’ RESPONSE IN OPPOSITION TO MOTION TO RECOGNIZE POST-JUDGMENT FILINGS, TO WIT:
MOTION FOR RECONSIDERATION OF DISMISSAL & AFFIDAVIT, AND DOCUMENTS MENTIONED THEREIN -    Page 3